[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JULY 12, 2005
                                No. 04-16284                   THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                              BIA No. A79-414-863

BRIKEN DERSTILA,


                                                                   Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                          ________________________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                         _________________________

                                 (July 12, 2005)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Briken Derstila, a native and citizen of Albania, petitions for review of the
decision of the Board of Immigration Appeals that affirmed the denial of Derstila’s

application for asylum and withholding of removal under the Immigration and

Nationality Act (INA) and the United Nations Convention Against Torture (CAT).

We deny the petition in part and dismiss the petition in part.

      Because the BIA adopted the decision of the Immigration Judge without

opinion, we review the Immigration Judge’s analysis as if it were the analysis of

the BIA. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review

de novo the legal determinations of the BIA. Id. “Administrative findings of fact

are conclusive unless any reasonable adjudicator would be compelled to conclude

to the contrary.” 8 U.S.C. § 1252(b)(4)(B). “The trier of fact must determine

credibility, and this [C]ourt may not substitute its judgment for that of the BIA

with respect to credibility findings.” D-Muhumed v. United States Att’y Gen., 388

F.3d 814, 818 (11th Cir. 2004). We review constitutional challenges de novo.

Lonyem v. U.S. Att’y Gen., 352 F.3d 1338, 1341 (11th Cir. 2003).

      Derstila makes several arguments on appeal. Derstila argues (1) that BIA

violated his due process rights when it summarily affirmed the decision of the

Immigration Judge; (2) that the Immigration Judge and the BIA denied him due

process by distorting the evidence; (3) that the conduction of the hearing by the

Immigration Judge constituted a denial of due process; and (4) that it was an abuse

of discretion for the Immigration Judge and BIA to deny his application for asylum
                                           2
or withholding of removal. None of Dertsila’s arguments have merit.

      Derstila’s arguments that the BIA and Immigration Judge denied him due

process fail. First, this Court lacks jurisdiction to review Derstila’s claim that the

Immigration Judge denied him due process, because Derstila did not raise this

argument before the BIA. Asencio v. I.N.S., 37 F.3d 614, 616 (11th Cir. 1994);

see 8 U.S.C. § 1252(d)(1). Second, under Federal Regulations a single member of

the BIA may affirm, without opinion, the decision of the Immigration Judge if the

Board member determines that any error was harmless and immaterial. Lonyem,

352 F.3d at 1342. There is no entitlement to a full opinion by the BIA, and the

issuance of a summary affirmance does not demonstrate a lack of due process. Id.

      Derstila’s argument that the BIA and Immigration erred in denying his

application for asylum or withholding of removal also fails. The Immigration Juge

found Derstila to be “less than credible.” Notwithstanding that finding, the

Immigration Judge also found that Derstila had not suffered past persecution and

did not have a well-founded fear of future persecution. The Immigration Judge

found that Derstila’s arrests by the police and mistreatment did not rise to the level

of persecution, and that improved country conditions along with the continued

residence of Derstila’s father in Albania diminished the possibility of any future

persecution.


                                           3
      Substantial evidence supports the Immigration Judge’s credibility

determination. The Immigration Judge detailed numerous inconsistencies between

Derstila’s sworn statement made at the airport, his testimony, and the documentary

evidence. Derstila contradicted his own testimony at his hearing and also testified

at his hearing in flat contradiction to his sworn statement to the asylum officer.

“This [C]ourt may not substitute its judgment for that of the BIA with respect to

credibility findings.” D-Muhumed, 388 F.3d at 818. In the light of the record

supporting the credibility finding of the Immigration Judge, we need not address

the alternative finding of the Immigration Judge that Derstila’s alleged

mistreatment did not rise to the level of persecution.

      Derstila’s arguments regarding withholding of removal under the INA and

the CAT also fail. An alien is entitled to withholding of removal under the INA if

he can show that his life or freedom would be threatened on account of race,

religion, nationality, membership in a particular social group, or political opinion.

Mendoza v. United States Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). “This

standard is more stringent than the ‘well-founded fear’ standard for asylum. . . .

[B]ecause [Derstila] cannot meet the ‘well-founded fear’ standard for asylum, it is

a fortiori that he cannot meet the withholding of removal standard.” D-Muhumed,

388 F.3d at 819 (citations omitted).


                                           4
      To obtain withholding of removal under the CAT, the burden is on the

applicant to establish that it is “more likely than not” he will be tortured in the

country of removal. 8 C.F.R. § 208.16(c)(2). Because Derstila did not show that he

“more likely than not” would be tortured upon his return to Albania, he cannot

establish eligibility for CAT relief.

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                            5